Teammell,
dissenting: I dissent upon the ground that there is no evidence to overcome the presumption of the correctness of the action of the respondent.
*1081The presumption that the corporate officers followed the law is entitled to no greater weight or consideration than the equally well recognized presumption that a public officer in the performance of his duties acted legally, that is, that the Commissioner correctly determined the deficiency. The burden of proof is on the petitioner— which, in my opinion, has not been met.